Citation Nr: 9920145	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-22 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a right shoulder injury, currently rated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a right maxilla injury, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1958 to April 1961, 
and from September 1964 to November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefits 
sought on appeal.

Pursuant to a July 1982 RO rating decision, the veteran was 
granted service connection for the residuals of a right 
shoulder injury and the residuals of a right maxilla injury, 
and assigned a 10 percent disability rating and 
noncompensable disability rating, respectively.  These 
disability ratings have remained in effect ever since.

The issue of entitlement to an increased disability rating 
for the residuals of a right maxilla injury, currently rated 
as noncompensable, will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right 
shoulder injury are not productive the following: ankylosis; 
compensable limitation of motion; impairment of the humerus; 
dislocation of the clavicle or scapula; or nonunion of the 
clavicle or scapula with loose movement. 

2.  The veteran's service-connected residuals of a right 
shoulder injury are productive of functional loss due to 
pain, weakness, excess fatigability, and incoordination.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for the 
residuals of a right shoulder injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203(1998); DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (formerly the United States 
Court of Veterans Appeals) (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination and radiology reports, private medical records, 
and the veteran's written statements and hearing testimony.  
The Board does not know of any additional relevant evidence 
that is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

An October 1979 letter from Arthur Lorber, M.D., stated that 
the veteran had "crepitation of motion about the shoulder, 
and we feel that he may have some subdeltoid bursitis or 
supraspinatus tendonitis.  It is felt that the [veteran] 
should avoid work with his arm in an overhead position on a 
permanent (emphasis added) basis because of this."

An April 1984 letter from Lee M. Cattell, Jr., M.D., showed 
he extensively reviewed the medical history of the veteran's 
right shoulder disability.  Dr. Cattell diagnosed the veteran 
with capsulitis of the right shoulder and commented that the 
veteran had a "16% partial permanent impairment (emphasis 
added) of the entire right upper extremity.  This includes 
the injury of 1959 as well as the injury of March 30, 1982.  
There is no way in which I can separate these two injuries 
and therefore the impairment as of this date reflects the 
result of both injuries."

An April 1994 VA orthopedic examination report stated that 
the veteran complained of pain in his right shoulder, 
particularly with motion of the shoulder, and numbness and 
tingling down the arm and into the fingers.  Objectively, the 
right shoulder revealed no atrophy, but a favoring of the 
right shoulder was observed.  There was diffuse tenderness to 
palpation in the rotator cuff, as well as tenderness over the 
acromioclavicular (AC) joint and the right lateral neck 
trapezius muscles.  Range of motion of the right shoulder was 
as follows: forward flexion to 115 degrees, accompanied by 
pain with resistance; abduction to 140 degrees, with a true 
painful arc and there was pain to resistance; positive for 
Matson's test and is extremely tender, with weakness; 
external rotation was to 40 degrees compared with 70 degrees 
on the left, and was weak; internal rotation was extremely 
limited; there was also a positive impingement sign, positive 
AC compression test, and pain with resisted supination.  The 
assessment included right shoulder pain and right neck 
radicular pain, irritative rotator cuff with possible tear.  
The examiner further noted that it was difficult to 
differentiate whether this weakness was secondary to pain or 
is true neurologic weakness.  

An April 1994 VA radiology report revealed a normal right 
shoulder, with no sign of arthritic change or injury, and 
normal bone density.  

VA treatment records for the period April 1994 to November 
1994 show continued reports and observations of pain and 
function impairment of the right shoulder.

A July 1994 VA radiology report revealed no evidence of a 
complete right shoulder rotator cuff tear.   

An October 1994 electromyogram/nerve conduction study 
(EMG/NCV) was normal, although the accompanying physical 
examination did show impaired pinprick sensation and give-way 
weakness in the right upper extremity, and trigger points in 
the right trapezius. 

A February 1995 private radiology report prepared by Brad 
Pierce, M.D. of Baptist MRI, stated the impression as 
follows: right acromioclavicular hypertrophy with moderate 
impingement on the rotator cup; and no evidence of a rotator 
cuff tear. 

An April 1995 operation report prepared by a private 
physician, Jay M. Lipke, M.D., at the St. Vincent Infirmary 
Medical Center, recounted the details of the resection of the 
right distal clavicle and acromioplasty performed on the 
veteran to treat his diagnosed right shoulder impingement 
syndrome.  

A June 1995 letter from Dr. Lipke, concerning what he 
characterizes the veteran's disability as osteoarthritis of 
the right AC articulation with secondary impingement 
syndrome, opined that the veteran is disabled to a degree of 
5 percent.

A July 1995 VA orthopedic examination report recounted the 
veteran's history of his initial right shoulder injury during 
service in 1959, and the injury incurred to his right 
shoulder in October 1994 as a result of a car accident, which 
required surgery in April 1995.  The veteran complained of a 
very sore right shoulder, tenderness, with painful and 
limited range of motion.  The car accident was reported to 
have made the veteran's right shoulder markedly worse.  Range 
of motion was noted as follows: abduction to 45 degrees; 
flexion to 45 degrees; internal rotation was almost full; 
external rotation was to 20 degrees, compared with 90 degrees 
on the left side.  The examiner reviewed both contemporaneous 
and previous (July 1994) radiology reports.  The examiner 
opined that the veteran's shoulder injury in service has 
healed, and that the injury sustained in October 1994 is 
primarily responsible for the veteran's current 
symptomatology.

A July 1995 VA radiology report revealed post-surgical 
changes of the right shoulder due to excision of the distal 
end of the clavicle, but that structures were otherwise 
unremarkable and that soft tissues appeared normal.  

An October 1997 VA examination report recounted the veteran's 
complaints of right shoulder pain and the history of in-
service and post-service right shoulder injuries and 
accompanying treatment and surgery.  Objectively, there was 
no sign of atrophy of the right shoulder, but the veteran was 
extremely tender over his right AC joint.  Range of motion 
was as follows: abduction to 140 degrees on the right with a 
painful arc, compared to 160 degrees on the left; forward 
flexion was to 135 degrees with pain, compared with 160 
degrees on the left; external rotation was to 35 degrees, 
although against less resistance than the left; an he had 
weakened internal rotation on the right compared with the 
left.  While holding his arms out to 90 degrees of abduction, 
the veteran was unable to resist as well on the right as 
compared to the left.  A positive impingement sign was 
elicited in the right shoulder.  The impression included the 
following: chronic shoulder pain most likely secondary to 
chronic impingement syndrome; there was no clinical evidence 
of a massive rotator cuff tear, although it is unlikely that 
the veteran's range of motion or strength will improve; and 
that his current disability could be due to the initial 
injury incurred in service, although was also noted that it 
is also possible that interim injuries could have exacerbated 
his in-service injury.  

Non-medical evidence includes a November 1996 letter from the 
veteran's former employer, Evans Construction Company, which 
stated that the veteran was a long-time employee, but that in 
April 1994, it was observed that the quality of the veteran's 
work had declined, that he could not perform at normal 
capacity, that endurance of the physical work performed at 
the construction site was lacking, and that he could not put 
out the work he had in the past.  

The claims file also contains the veteran's variously dated 
written statements and August 1996 RO hearing testimony, 
which contend that he is entitled to a disability rating in 
excess of 10 percent for his service-connected right 
shoulder.  Although the veteran acknowledges that he re-
injured his right shoulder in 1994, some 35 years after he 
left service, he apparently contends that his disability due 
to the original in-service injury has increased in severity 
either irrespective of, or aggravated by, the intervening 
right shoulder injuries he has incurred since service.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, which provides the schedular criteria 
for impairment of the clavicle.  A 20 percent disability 
rating is for assignment if there is dislocation of the 
clavicle or nonunion of the clavicle with loose movement.  A 
10 percent disability rating is for assignment if there is 
nonunion without loose movement, or malunion, of the 
clavicle.  Other disability ratings may be assigned, however, 
as impairment of the clavicle may be rated by applying the 
impairment of function of a contiguous joint. 

The Board finds that a disability rating under Diagnostic 
Code 5203 in excess of 10 is not warranted because the 
medical evidence does not show that there is dislocation of 
the clavicle, or nonunion of the clavicle with loose 
movement.  Nor may a disability rating in excess of 10 
percent be assigned by applying the impairment of a 
contiguous joint, as the medical evidence shows: 1) no 
ankylosis of the right scapulohumeral articulation under 
Diagnostic Code 5200, 2) no compensable limitation of motion 
of the right arm under Diagnostic Code 5201, or 3) no 
impairment of the right humerus as described under Diagnostic 
Code 5202.

Diagnostic Codes 5003, 5010 are also inapplicable, as there 
is no evidence of degenerative arthritis of the right 
shoulder, by X-ray evidence or otherwise.  

However, the medical evidence is supportive of awarding the 
veteran additional compensation, in the form of an additional 
10 percent disability rating, for functional loss due to 
pain, weakness, excess fatigability, or incoordination of the 
right shoulder, pursuant to 38 C.F.R. § 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical 
evidence of record consistently demonstrates that the 
veteran's right shoulder suffers from functional loss due to 
pain, weakness, excess fatigability, and incoordination, 
causing him to have a serious right shoulder disability.  It 
is also clear that a significant portion of the veteran's 
right shoulder disability was incurred due to the intervening 
shoulder injuries - particularly in March 1982 and October 
1994 - tthat further injured the veteran's right shoulder.  
Indeed, it appears that the immediate cause of the right 
shoulder surgery he underwent in April 1995 was due to the 
October 1994 automobile accident he was involved in.  
Nevertheless, the Board finds that an additional 10 percent 
disability rating is warranted because there is ample medical 
evidence of record stating that the veteran's service-
connected right shoulder injuries are "permanent."  
Although this notion is contradicted by the opinion contained 
in the July 1995 VA orthopedic examination report, which 
stated that the veteran's in-service shoulder injury had 
healed, the October 1979 and April 1984 letters from private 
physicians indicated the veteran's in-service injuries were 
permanent, and an October 1997 VA examination report opined 
that the current right shoulder disability could have been 
due to the initial injury incurred in service, or that the 
interim injuries could have exacerbated his in-service 
injury. 

Applying the benefit-of-the-doubt doctrine outlined in 38 
U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Board finds that the portion of the veteran's 
current disability, as caused by his in-service right 
shoulder injury, is productive of a 20 percent disability 
rating, but no more. 

In reaching this decision, the Board has also considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, including the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected right shoulder disability has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  Therefore, in the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 20 percent for the 
residuals of a right shoulder injury is granted. 


REMAND

A preliminary review of the record discloses that before the 
Board can proceed further in adjudicating the veteran's claim 
for a compensable disability rating for the residuals of a 
right maxilla injury, additional development is required. 




An April 1994 VA dental examination report recounted the 
veteran's history of having a root canal on tooth number six 
performed subsequent to an injury to the jaw sustained during 
service while boxing.  The veteran's complaints of pain in 
his right temple, forehead, and eye brought on by cold 
weather.  Oral examination revealed a numerous missing teeth.  
Jaw movement was normal, but the veteran reported pain in the 
right temporomandibular joint (TMJ) region.  There was no 
evidence of malunion of the mandible, and both the right and 
left mandibular joints were within normal limits.  The 
impression included "[m]ild temporal mandibular joint 
symptoms, not service connected."

A January 1997 VA dental examination report recited the 
veteran's complaints of night teeth grinding during sleep, 
resulting in tender muscles in the morning and causing some 
difficulty in chewing, as well as facial spasm, bilaterally.  
Numerous missing teeth were identified, as well as 
restorations of various other teeth.  Mesial inflammation was 
also noted on several teeth.  No abnormal TMJ area sounds 
were noted or reported by the veteran, but the examiner did 
observe that "mandibular range of motion was exhibited by 
the [veteran] to be approximately 50% of what would normally 
be expected."  

The medical evidence of record reveals that the veteran has 
numerous missing teeth, significant range of motion 
reduction, and complaints of jaw pain and dysfunction.  
However, it is unclear to the Board whether these findings 
are due to his service-connected residuals of a right maxilla 
injury.  

As this appeal arises from a claim for an increased rating, 
it is well grounded under 38 U.S.C.A. § 5107(a); See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Therefore, VA has a 
duty to assist the veteran in developing his claim.  See 38 
U.S.C.A. § 5107(a).  

Accordingly, this case is REMANDED for the following actions:



1.  The RO should schedule the veteran 
for a new comprehensive VA dental 
examination to assess whether the 
veteran's symptoms or dysfunction, as 
observed by the examiner, are the 
etiological result of the veteran's 
service-connected residuals of a right 
maxilla injury.  Specifically, to the 
extent that there is any loss, malunion, 
or nonunion of the right maxilla, 
disability of the mandible or 
temporomandibular articulation, 
disability due to loss of teeth, reduced 
range of motion to the jaw, or other 
disability described by, or analogous to, 
the schedular ratings listed in 38 C.F.R. 
§ 4.150, the examiner should offer an 
opinion as to whether such disability or 
disabilities are the result of the 
veteran's service-connected residuals of 
a right maxilla injury. It is imperative 
that the claims file be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and all 
tests and studies deemed necessary should 
be accomplished. 

2.  When the requested development has 
been completed, the RO should again 
decide the veteran's claim for service 
connection.  If the benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of 
the case notifying him of the RO's 
decision, informing him of his appellate 
rights, and affording him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this remand is to obtain a medical examination 
and opinion.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

